NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

MELANIE BISCARDI,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-2190
                                   )
CHRISTOPHER J. PEPIO,              )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Pasco
County; Lynn Tepper, Judge.

Melanie Biscardi, pro se, Appellant.

No appearance for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and BADALAMENTI, JJ., Concur.